DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (U.S. Pat. No. 6,894,507) (hereafter Morimoto).
Regarding claim 1, Morimoto teaches a force sensor comprising: a substrate (i.e., flexible printed circuit board 11) (see Fig. 3); a first electrode (i.e., capacitance element electrodes E1-E4) (see Fig. 3) fixed to a first area on the substrate (i.e., first surface 11a) (see Fig. 3);  10a second electrode (i.e., displacement electrode E0) (see Fig. 3) fixed to a second area different from the first area on the substrate (i.e., second surface 11b) (see Fig. 3), the second 
Regarding claim 2, Morimoto teaches an arithmetic unit (i.e., signal processing circuit) (see Fig. 9) configured to detect a status of the load applied to the operation member, based on output information from the capacitance detecting unit (i.e., deriving an output signal showing magnitude and direction of a force applied from outside to the direction button 32 of the detective button 30 from variations of the capacitance value of the capacitance elements C1-C4) (see Column 10, line 40, to Column 12, line 22).  
Regarding claim 3, Morimoto teaches that the first electrode forms a single ring shape on the substrate (i.e., electrodes E1-E4 form a ring) (see Fig. 3), and the second electrode is fixed to the substrate on an inner side of the ring shape of the 15first electrode (i.e., electrode E0 
Regarding claim 5, Morimoto teaches that the operation member is mounted on the-25- substrate so as to cover the second electrode (i.e., supporting member is placed on the substrate 20) (see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (U.S. Pat. No. 6,894,507) (hereafter Morimoto) in view of Okada (U.S. Pat. No. 7,152,485) (hereafter Okada).
Regarding claim 4, Morimoto as disclosed above does not directly or explicitly teach that the second electrode is divided into four electrodes so as to be symmetrical with respect to a 25plane center of the first electrode having the ring shape. However, Okada teaches that the second electrode is divided into four electrodes so as to be symmetrical with respect to a 25plane center of the first electrode having the ring shape (i.e., fixed electrode 11 formed on the fixe substrate 10 is constructed as four localized electrodes or four localized electrodes may be formed on both substrates) (see ). In view of the teaching of Okada, it would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855